IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,

v. I.D. No. l4050l83l4

)
)
§
WILLIAM COMRIE, )
)
)

Defendant.
Date Submitted: March 2, 2017
Date Decided: April l7, 2017
ORDER

Upon consideration of Defendant’s Motion for Sentence Reduction
(“Motion”);l the State’s Response to Defendant’s Motion;2 Superior Court
Criminal Rule 35 ; statutory and decisional law; and the record in this case, IT
APPEARS THAT:

l. On December 2, 2014, Defendant pled guilty to one count of Second
Degree Burglary, two counts of Third Degree Burglary, one count of Felony Theft,
and one count of Misdemeanor ”l`heft.3 On April l7, 2015 , Defendant Was declared
a Habitual Offender and was sentenced4 F or Second Degree Burglary, Defendant
Was sentenced to 8 years at Level V.5 For the first count of Third Degree Burglary,

Defendant Was sentenced to 3 years at Level V, suspended for 6 months at Level

 

lD.I. 30.
2 D.I. 32.
3 D.I. 22.
4 D.I. 25.
5 Id.

IV, followed by 6 months at Level III.6 For the second count of Third Degree
Burglary, Defendant was sentenced to 3 years at Level V, suspended for l year at
Level III.7 For Felony Theft, Defendant was sentenced to l year at Level V,
Suspended for l year at Level III.8 For Misdemeanor Theft, Defendant was
sentenced to l year at level V, suspended for I year at Level III.9

2. On May 26, 2015, Defendant filed a Motion for Sentence Reduction.10
The Court denied that Motion because the language in ll Del. C. § 4214('a)ll
barred the suspension of any portion of Defendant’s 8-year sentence12

3. In the instant Motion, Defendant seeks to reduce his 8-year sentence to 4
or 2 years suspended upon completion of the Key Program.13 In support of his
request, Defendant contends the lengths of time between his previous convictions,
and the fact that all but one of his previous convictions were not for violent crimes,
warrant a sentence reduction14 Defendant also states he has not been provided

enough chances to participate in the rehabilitative programs in his correctional

 

6 Id.

7 Id.

8 Id.

9 1a

10 D.I. 26.

11 The language of ll Del. C. § 4214 was amended in 2016, after Defendant was sentenced
Defendant does not contend that his sentence should be reduced as a result of this amendment

12 D_i_ 27_

13 D.I. 30.

14 Id.

facility.15 Finally, Defendant alleges that the Department of Correction is failing to
provide him proper and timely administration of his medications16

4. On March 2, 20l7, the State filed an Affidavit in response to Defendant’s
allegations regarding the Department of Correction’s failure to provide timely and
proper administration of Defendant’s medications17 According to the Affidavit,
Defendant’s medication was delayed in August 2016 due to late delivery of the
medication to the facility.18 In addition, Defendant received his medication every
day in February 2017, except for February 2, but no explanation for the missed
dose was given on the records.19 The Affidavit states that, on average, Defendant
has missed one dose of AIDS medication per month.20

5 . Pursuant to Superior Court Criminal Rule 35(b),21 the Court will only
consider an motion for modification made more than 90 days after the imposition
of sentence in “extraordinary circumstances,” or pursuant to ll Del. C. § 42]7.22

Here, Defendant’s Motion was filed more than 90 days after the imposition of his

 

15 Id_
16 Id_

17 D.I. 32 Ex. B, Affidavit of Dr. Vincent Carr.

18 Ia'. Ex. B, Affidavit of Dr. Vincent Carr.

19 Id. Ex. B, Affidavit ofDr. Vincent Carr.

20 Ia’. Ex. B, Affidavit ofDr. Vincent Carr,

21 Defendant does not cite a specific rule under which he makes his request; however, Rule 35(b)
sets forth the applicable legal authority based on the circumstances surrounding Defendant’s
Motion. Super. Ct. Crim. R. 35(b).

22 ll Del. C. § 4217 sets forth a procedure that allows the Department of Correction to apply for
sentence modification on behalf of an offender based on good cause, including rehabilitation of
the offender However, the Department of Correction has not submitted such an application in
this case. Therefore, the sole consideration before the Court is whether extraordinary
circumstances exist under Rule 35(b).

sentence Therefore, the Court will consider whether “extraordinary
circumstances” exist that would warrant consideration of an untimely Motion for
Sentence Reduction.

6. In State v. DeRoche,23 the defendant, who had suffered a heart attack,
alleged that the Department of Correction failed to provide him reasonable medical
care. The Court found that the defendant in that case “had no reason to suspect
that the prison would repeatedly and continually fail to provide reasonable medical
care until after the 90_day limitation in the statute had passed,”24 and that the
detention facility had, in fact, failed to provide the Defendant with adequate
medical care under ll Del. C. § 6536.25 Consequently, the Court determined that
“extraordinary circumstances [were] present to justify allowing this motion after
the 90 day time limitation imposed by Rule 35.”26

7. Because the Affidavit indicates that the Department of Correction is
providing Defendant adequate medical care, this case is distinguishable from

DeRoche.27 Unlike in DeRoche, no “extraordinary circumstances” exist here that

 

23 Szaze v. DeRoche, 2003 wL 22293654, ar *1 (Del. super. Aug. 29, 2003)
24 *

Id. at 3.
15 Id. at *5_
26 [a'. at *3.
27 See Valentine v. State, 2014 WL 7894374, at *2 (Del. Dec. 3l, 2014) (finding that the
defendant in Va]entine was “unlike the defendant in State v. DeRoche” because the defendant in
Valentine “summarily alleged” that he was not receiving adequate medical care for an eye

infection).

would warrant consideration of an untimely Motion for Sentence Reduction.28

8. Moreover, Rule 35(b) provides that “[t]he court will not consider
repetitive requests for reduction of sentence.” This is Defendant’s second Motion
for Sentence Reduction. Therefore, Defendant’s Motion is barred as repetitive.

9. The sentence is appropriate for all the reasons stated at the time of
sentencing No additional information has been provided to the Court that would
warrant a reduction or modification of this sentence.

NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s
Motion for Sentence Reduction is DENIED.

IT IS SO ORDERED.

 

Original to Protlionotary:
cc: William Comrie (SBI# 768665)
Gregory E. Smith, DAG

 

18 See zd.